MR. JUSTICE ANGSTMAN:
I dissent. In my opinion R. C. M. 1947, see. 16-1130, as amended by Chapter 204, Laws of 1949, does not contemplate *261that agreements between the county commissioners, the Montana state college and the United States department of agriculture should have anything to do with fixing the place where the office of the county extension agent shall be located,' I; think that question under the law is one committed to the discretion of the board of county commissioners and it matters not whether the county agent be considered an officer or only an employee.
1 think the only way we can place the trial judge in error here is to usurp the functions of the board of county commissioners as the majority of this court did in State ex rel. Taylor v. Board of County Commissioners, 128 Mont., 102, 270 Pac. (2d) 994, but this I think we should not do.
Furthermore, if the law does contemplate that the agreement between the three agencies shall fix the place where the extension agent shall have his office, the resolution of the board of county commissioners would indicate that the secretary of-agriculture will insist that it be located at Poison. That resolution recites that ‘ ‘ the Secretary of Agriculture has requested that all agencies of the department consolidate their activities in each county so as to render more efficient service to the people on a unified agricultural program, and because two of the said offices are already located at Poison and it is customary to locate the county extension agent’s office in the county seat in the county in which he is stationed * * Therefore the change was ordered made.
If the contract is now silent as to the place where the agent shall maintain his office or place of employment, it seems clear to me that the only thing which the majority opinion will accomplish will be that of causing the agencies to clarify the existing- contract so as to place the office of the extension agent at Poison where the agricultural department desires to have it and where the county commissioners think it should be.
They are two of the three parties to the agreement and if seems extremely unlikely in view of the desire of the depart*262ment of agriculture that they will make a contract to have the extension agent any other place than in Poison.
I think the judgment should be affirmed.